Opinion by
Kincheloe, J.
It was conceded that the merchandise consists of floor coverings 21 inches wide and 9 feet long, composed in chief value of cotton. The sole question for determination is whether the imported articles are “rugs.” It was found that the evidence offered is not sufficient for a proper determination of the common meaning of the terms “rug” and “runner.” United States v. Stetson (21 C. C. P. A. 3, T. D. 46319), United States v. Gavin (23 id. 288, T. D. 48164), and United States v. Bailey (24 id. 196, T. D. 48655) cited. On the record the protest was overruled.